Hawk Announces Full Year and Fourth Quarter 2008 Results · Full year net sales increased by 24.9% over prior year period to record $269.6 million; fourth quarter net sales increased by 5.5% to $57.9 million · Full year income from continuing operations, after taxes increased to a record $22.6 million, or $2.40 per diluted share; fourth quarter income from continuing operations, after taxes increased 15.0% to $2.3 million · Cash and investments increased to $93.3 million at December 31, 2008 from $81.0 million at December 31, 2007; cash and investments exceed total debt by $6.2 million as of December 31, CLEVELAND, Ohio – March 10, 2009 – Hawk Corporation (NYSE Alternext US: HWK) announced today that net sales from continuing operations for the three months ended December 31, 2008, increased by 5.5% or $3.0 million, to $57.9 million from $54.9 million in the comparable prior year period.Although net sales were up in the quarter over quarter period, the Company began to feel the effects of the economic slowdown during the fourth quarter of 2008. The Company had anticipated a slowdown and had previously incorporatedits impact into its fourth quarter net sales guidance.Most of the Company’s end-markets continued to show increases during the fourth quarter of 2008 compared to the prior year.However, the rate of increase during the fourth quarter slowed considerably from the growth rates achieved during the prior three quarters of 2008.Additionally, as a result of the strengthening of the U.S. dollar against other currencies during the fourth quarter of 2008, the Company’s reported net sales increase of 5.5% would have been 8.3% when compared to the fourth quarter of 2007.Net sales for the full year ended December 31, 2008 increased by 24.9% to a record $269.6 million from $215.9 million in 2007. Income from operations for the three months ended December 31, 2008 was $5.4 million, an increase of $1.0 million, or 22.7%, from $4.4 million in the prior year period.Income from operations benefited from sales volume increases, pricing actions which took place in 2008, continued implementation of lean manufacturing initiatives and product mix.The increase during 2008 compared to the same period of 2007 was partially offset by increases in raw material component costs, employee compensation and variable incentive compensation expenses during the quarter.For the year ended December 31, 2008, the Company reported record income from operations of $39.2 million, an increase of $19.7 million, or 101.0%, from $19.5 million in the comparable prior year period. Ronald E.
